DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2021, has been entered.

Election of Species
	The election of species requirement mailed March 9, 2020, is withdrawn.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jason Gersting on July 26, 2021.

The application has been amended as follows: 

1. (Currently Amended) A method for treatment of a disorder associated with at least one of[[:]] impaired glucose metabolism,[[;]] impaired insulin metabolism, and impaired leptin metabolism in a subject, the method comprising: administering to a subject in need thereof a therapeutically effective amount of 
i) a peptide consisting of a fragment of heparin binding domain 1 (HBD1) as set forth in SEQ ID NO: 1, the fragment being 6 to 10 amino acids in length; 
ii) an analog of a[[the]] peptide set forth in i), the analog being 6 to -8[[10]] amino acids in length and different in sequence from the peptide set forth in i) by 1 or 2 amino acid substitutions, wherein the substitutions are to alanine or are a conservative substitution; 
iii) an analog of a peptide set forth in i), the analog being 9 or 10 amino acid in length and different in sequence from the peptide set forth in i) by 1, 2 or 3 amino acid substitutions, wherein the substitutions are to alanine or are a conservative substitution; or 
iv) a pharmaceutically acceptable salt of any one of the peptides [[as]] set forth in i), ii) and iii).

Allow claims 5-7 as previously presented.

In claim 8, delete the comma before the period.



Allow claims 10-12 as previously presented.

13. (Currently amended) The method according to claim 1, wherein the amino acid substitutions are conservative substitutions

Cancel claim 14.

15. (Currently Amended) The method according to claim 1, wherein the peptide is as set forth in SEQ ID NO: 73

16. (Currently Amended) The method according to claim 1, wherein the peptide is or SEQ ID NO: 113

Allow claims 17-20 and 31 as previously presented.

Support for the amendment to the claims is found in paragraphs [0041]-[0043] and [0052]-[0055] of the original specification.
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art of Clemmons (US 2012/0149634) teaches a peptide consisting of KHHLGLEEPKKLR, which is identical to instant SEQ ID NO: 1), a peptide consisting of the IGFBP-2 fragment KHHLGLEEPKK, which is identical to instant SEQ ID NO: 6 (paragraph [0008], [0119]), a peptide consisting of the IGFBP-2 fragment HLGLEEPKKLR, which is identical to instant SEQ ID NO: 3 (paragraph [0120]), and a pharmaceutical composition comprising the IGFBP-2 fragments as an active ingredient in combination with a pharmaceutically acceptable carrier (paragraph [0009]). These peptides have either 13 or 11 amino acids in length. Clemmons also provides a long list of peptides in Table 1, all of which are 11 amino acids in length and which fall outside of the claimed range 6 to 10 amino acids. Clemmons teach methods of using the IGFBP-2 fragments for inducing deposition and maturation of bone in a subject having a compromised bone condition (paragraph [0010]), enhancing bone formation and inhibiting bone resorption simultaneously (paragraph [0011]) and controlling body weight in a subject in need thereof (i.e. treating obesity) (abstract, paragraph [0012]), each of which are metabolic disorders. Clemmons does not teach or suggest fragments that are six to ten amino acids in length, or their use for treating a 
	Terminal disclaimers filed July 28, 2021, are sufficient to overcome the nonstatutory double patenting rejections over copending Application No. 16/482,362,  U.S. Patent No. 10,947,285 B2 and  copending Application No. 17/057,871.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654